internal_revenue_service number release date date cc pa cbs br2 gl-131927-00 uil memorandum for assistant_commissioner examination attention jack g holstein innocent spouse project manager from joseph w clark senior technical reviewer branch collection bankruptcy summonses subject cp-71 annual reminder notice when innocent spouse relief requested this constitutes our response to your date request for advice on several issues pertaining to the service’s sending of certain annual reminder notices to taxpayers who have requested innocent spouse relief pursuant to sec_6015 as is discussed below our opinion is that sending the annual reminder notices does not violate the prohibition with respect to levies and court proceedings imposed by sec_6015 moreover although the service generally is required by statute to send a reminder notice to any taxpayer with a tax delinquent account the service’s participation in resolving a taxpayer’s request for innocent spouse relief constitutes a legally valid substitute for sending the notice to that taxpayer issues if the service continues to send cp-71 annual reminder notices to a taxpayer who has filed a request for innocent spouse relief is the service violating the prohibition on certain collection activity which is imposed once such a request is filed by sec_6015 given that the annual reminder notices are required to be sent pursuant to sec_7524 can the service legally decide not to send them to a taxpayer who has filed a request for innocent spouse relief conclusions sending cp-71 annual reminder notices does not violate the prohibition imposed by sec_6015 since this activity is not among those prohibited although the service is required to send the annual your request for advice was directed to the chief branch administrative provisions and judicial practice who subsequently forwarded the request to branch collection bankruptcy summonses for disposition gl-131927-00 reminder notices to any taxpayer who has a delinquency the service’s participation in proceedings involving a taxpayer’s request for innocent spouse relief constitutes a legally valid substitute for sending the notice while the taxpayer’s request is pending statutory and factual background the internal_revenue_service restructuring and reform act of eased the requirements for obtaining relief from joint_and_several_liability on a tax_return jointly filed by a husband and wife the new provisions are set forth in the current version of sec_6015 sec_6015 provides that with respect to a jointly-filed return an individual may be partially or fully relieved of liability for an understatement_of_tax if the understatement is attributable to erroneous items of the individual’s spouse the spouse seeking relief establishes that in signing the return he or she did not know and had no reason to know that the understatement existed taking into account all the facts and circumstances it would be inequitable to hold the spouse seeking relief liable for the deficiency in tax attributable to such understatement and relief is sought within two years of the date the service has commenced collection activities with respect to the spouse seeking the relief alternative avenues of relief available to spouses filing jointly are afforded by sec_6015 and sec_6015 these provisions respectively limit liability for taxpayers no longer married legally_separated or no longer living together sec_6015 and allow for potential relief on an equitable basis where subsections b and c do not afford relief sec_6015 sec_6015 provides for tax_court review of the service’s determination on a request for innocent spouse relief made pursuant to sec_6015 or c sec_6015 entitled restrictions applicable to collection of assessment states in pertinent part i in general - n o levy or proceeding in court shall be made begun or prosecuted against the individual making an election under subsection b or c for collection of any assessment to which such election relates until the expiration of the 90-day period described in subparagraph a or if a petition has been filed with the tax_court until the decision of the tax_court has become final sec_6015 sec_6015 provides for suspension of the statute_of_limitations on collection during the period the prohibition imposed by gl-131927-00 sec_6015 is in effect the remaining statutory provision which is relevant here is sec_7524 this provision was added to the internal_revenue_code through the second taxpayer_bill_of_rights in and it states not less often than annually the secretary shall send a written notice to each taxpayer who has a tax delinquent account of the amount of the tax delinquency as of the date of the notice sec_7524 applies to tax years after h_r rep no pincite reprinted in u s c c a n in your request for advice you specifically address the use of form cp-71 this form is a notice which has been used for collection for many years and is the notice which is currently sent pursuant to sec_7524 analysis your questions pertain to the juxtaposition of two internal_revenue_code provisions sec_6015 and sec_7524 specifically you are concerned with the potential conflict between sec_6015 which could be construed as prohibiting the service from sending annual reminder notices such as those embodied by form cp-71 and sec_7524 which appears to require without qualification that the service issue such notices we have previously addressed the scope of the prohibition imposed by sec_6015 in advice given to the assistant_commissioner examination and the assistant_commissioner collection approximately two years ago we took the position that because the express terms of the statute refer only to innocent spouse activities relating to levies and proceedings in court for collection activities such as issuing notices demanding payment which are not encompassed within either of these categories are not prohibited by sec_6015 thus the type of notices at issue here annual notices informing taxpayers of continuing tax delinquencies also would not be prohibited by sec_6015 as we noted in our former advice the service could as a matter of policy the service refrains from engaging in the activities prohibited by sec_6015 even where innocent spouse relief has been sought pursuant to sec_6015 see irm handbook however because the service is not prohibited by statute from undertaking these activities where relief has been sought under sec_6015 the statute_of_limitations on collection continues to run during the applicable_period the current version of the internal_revenue_manual does not appear to set forth the purpose of form cp-71 a prior version of the manual however stated that this form was used as a reminder of tax due to individual_master_file taxpayers on deferred and currently not collectible accounts see irm gl-131927-00 as a matter of policy decide to refrain from engaging in activities in addition to those prohibited by statute while a request for innocent spouse relief is pending however in response to your specific question there is no legal prohibition on issuing cp-71 annual reminder notices during the pendency of such a request if the service were to decide that policy considerations relevant to sec_6015 warranted refraining from issuing the type of annual notices contemplated by sec_7524 the question which would then arise is whether the service could do so given the apparent mandatory nature of the language contained in the latter provision we have previously taken the position that sending these notices is as a general matter required however the house report in the legislative_history of sec_7524 reflects that the purpose of the statutorily-required notice is to serve as a reminder to the taxpayer that regardless of whether the service is actively pursuing a given delinquency at a given time the taxpayer still owes the amount at issue see h_r rep no supra for this reason we have taken the position that certain actions on the part of the service and or taxpayers with delinquencies may be tantamount to the service’s constructive compliance with the sec_7524 requirement that reminder notices be sent annually these actions may include but are not limited to the parties’ participation in ongoing litigation pertaining to the delinquency in the litigation scenario it is generally unnecessary to send out notices since the affected parties presumably are aware of the existence and the amount of the asserted_liability as a result of the pleadings or other relevant documents filed in the litigation thus where the amount of the liability alleged by the service to be delinquent is set forth in some sort of litigation-related document this documentation serves as a legally adequate substitute for sending the sec_7524 required annual notice of delinquency we believe that proceedings pertaining to a request for innocent spouse relief constitute for this purpose a litigation scenario moreover in this context the taxpayer by virtue of initiating a request for innocent spouse relief with respect to a given delinquency presumably is aware of the continuing existence of the delinquency accordingly where a request for innocent spouse relief either is under consideration by the service or has been disposed of by the service and is on appeal to the tax_court the service’s participation in the proceedings constitute constructive compliance with the annual notice requirement of sec_7524 as a result the service can legally refrain from sending out the annual reminder notice embodied by form cp-71 thank you for soliciting our advice on this matter if you have further questions please call if the nonpetitioning spouse were not a party to the disposition of the request for innocent spouse relief however the service presumably would still be required to provide him or her with the annual notice required by sec_7524 since he or she would continue to be jointly and severally liable for the same liability see sec_6013
